DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Regarding the interview, applicant states “The Examiner also indicated that the proposed claim amendment appears to overcome the rejection under 35 U.S.C. § 103”.  This is simply not true.  In fact, the interview summary mailed 11/1/21 says the opposite.  Specifically, “Regarding the prior art, the examiner contends that the amendments appear to overcome the 102 of Varghese, but is not initially convinced that they overcome the 103 of Varghese, Mitchell and Flynn (see rejection of claim 6)”.  Therefore, applicant’s summary of the interview does not accurately reflect the statements of the examiner during the interview.    
Regarding the 112f interpretation, applicant’s amendments have overcome this interpretation, as sufficient structure is now recited.  
Regarding the 112, 1st and 112, 2nd rejections, after a more careful and thorough review and consideration of the amendments as well as applicant’s specification, it is determined that while most of these issues have been addressed/overcome, the examiner contends that some issues remain.  Furthermore, the amendments have created new issues.  See below for a detailed explanation. 
Regarding the 102/103 rejections, applicant argues “The Office Action, in rejecting original claims 2 and 3, asserts that a q-switch of Mitchell discloses the recited receives the first and second laser beam is taught by Flynn.  Applicant has seemingly ignored Flynn altogether in their response.
With these arguments, applicant appears to be arguing that there is no single reference that teaches both the q-switch and first selective switch; this is why the rejection was a 103 as each of these elements were taught in separate references of the combination of Varghese (switching device), Mitchell (q-switch) and Flynn (selective switch that receives laser beams).  The examiner emphasizes that applicant’s arguments do not refute the rationale/motivation provided in the 103 rejection, as to why it would be obvious for a POSITA to modify Varghese with the Q-switch of Mitchell or why it would it be obvious to substitute the switching mechanism of Varghese with another type of known switch mechanism. As made clear in the interview summary, “The examiner recommended that applicant thoroughly and clearly explain in their response why this combination fails to read on the claimed amendments, focusing on applicant's position that there is no motivation to combine the different switches.”  Applicant has provided no such arguments.  Therefore, the examiner maintains that the position stated in the previous NF (previous claim 6, which includes all of claims 1, 3, and 5) for the exact same reasons.  Furthermore, applicant is reminded that “One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Where a rejection of a claim is based on two or more references, a reply that is limited to what a subset of the applied references teaches or fails to teach, or that fails to address the combined teaching of the applied references may be considered to be an argument that attacks the reference(s) individually.” MPEP 2145. 
Applicant further argues “Further, Mitchell and Varghese are silent with respect to treatments by alternatively and repeatedly radiating laser beams of different pulse durations. Thus, there is no motivation in Mitchell or Varghese to combine the q-switch of Mitchell and the controller 180 of Varghese.”  First, it is emphasized again, that applicant is seemingly ignoring Flynn.  Second, the examiner contends applicant’s arguments are not commensurate in scope with the claim language.  Specifically, the claim does not require alternatively and repeatedly radiating laser beams (as what is argued is a method step of providing a specific treatment and the current claims are directed to a device).  It is emphasized that independent claim 1 only require a first selective switch and a laser irradiation device configured to perform the claimed function, i.e. intended use/functional language.  “A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.” It is noted that it is not until dependent claim 4 or 7 that this function is tied to a controller, which is given substantially more patentable weight than merely intended use. Third, the examiner redone without changing the settings of the non-invasive device 100--so the sequence may be re-initiated in step S3 without different settings being applied in step S7.” Par 0044).  It is emphasized that this same interpretation was clearly provided in the Non-Final (top of page 11) and seemingly ignored by applicant.  Therefore, the examiner contends that not only does Varghese disclose a device that is capable of performing the claimed function, the reference explicitly teaches performing the claimed function.  
Based on these reasons, the examiner is substantially maintaining the 103 of Varghese, Mitchell and Flynn (as used to previously rejection claim 6) for substantially the same reasons.  The claim language/mapping has been updated to address applicant’s amendments.  
Furthermore, the examiner has included a new 102 reference that addresses the structural elements required.  As discussed in more depth below, the examiner contends that any q-switch is configured to/capable of providing the claimed function.  Specifically, the claimed function “convert the at least one reference laser beam into a first laser beam having a first pulse duration and a first energy magnitude and a second laser beam having a second energy magnitude and a second pulse duration, by 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 4-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The newly amended limitation “a Q-switch configured to: receive the at least one reference laser beam; convert the at least one reference laser beam into a first laser nd below. 
Therefore, under this interpretation, that this is either a specific kind/type or specially configured Q-switch, the examiner contends that this is simply not supported.  MPEP 2163 makes it clear that “an invention described solely in terms of a method of making and/or its function may lack written descriptive support where there is no described or art-recognized correlation between the disclosed function and the structure(s) responsible for the function”.  If it is applicant’s position that any q-switch can perform the claimed function (in line with the examiner’s position and the specification), then the examiner contends that this is supported, and admitting so on the record will obviate this rejection.  However, if it is applicant’s position that a special kind/type or specially configured Q-switch is required, then this is simply not supported as no special kind/type or special configuration for a q-switch is ever discussed.  Other than this claim language being repeated in the specification, there is no discussion as to what specifically allows a q-switch to operate in the claimed manner.   Applicant is reminded that “the appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement” and “An original claim may lack written description support when the claim defines the invention in 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 4-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
[Claim 1] The limitation “a Q-switch configured to: receive the at least one reference laser beam; convert the at least one reference laser beam into a first laser beam having a first pulse duration and a first energy magnitude and a second laser beam having a second energy magnitude and a second pulse duration, by switching or shutting the at least one reference laser beam at first intervals of a first predetermined period; and output the first laser beam and the second laser beam” is indefinite. 
As explained previously in the Non-Final rejection, it is generally accepted that a q-switch provides pulse modulation, i.e. pulses of the same laser beam, and does not convert a laser beam into first and second laser beams.  Therefore, it is unclear what is 
Furthermore, based on the currently claimed function associated with the Q-switch, it is not clear what structure of the Q-switch is specifically required to read on this claim language.  It is noted that a q-switch isn’t in and of itself a specific structure, but a general class of devices that perform q-switching on a laser (See NPL: Q-switches).  Therefore, based on the additional functions claimed, it is unclear if every/all/any q-switch can perform this function or if this requires a special kind/type or special configuration of q-switch in order to be able to perform the currently claimed function.  If a special type/kind or special configuration is required to perform the claimed function, then this specific structure is unknown and unclear, as applicant has failed to discuss any special configuration/type/kind.  For examination purposes, the examiner is interpreting the claims that any q-switched laser taught by the prior art will 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2013/0123769 to Khatchaturov et al.
[Claim 1] Khatchaturov discloses a skin treatment laser apparatus (Figs. 2 and 4-6) using complex irradiations with different pulse durations, the apparatus comprising: a laser generation device (310) comprising: a laser generator (laser sources; Pars 0015 and 0052) configured to generate and output at least one reference laser beam; a Q-switch (q-switched laser; Par 0015) configured to: receive the at least one reference laser beam; convert the at least one reference laser beam into a first laser beam (150A) having a first pulse duration and a first energy magnitude and a second laser beam (150B) having a second energy magnitude and a second pulse duration, by switching or shutting the at least one reference laser beam at first intervals of a first predetermined period; and output the first laser beam and the second laser beam (intended use that any q-switched laser is capable of performing, as explained above in the 112, 2nd rejection); and a first selective switch (optical switch; Par 0052) configured to: receive .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0123769 to Khatchaturov et al.
[Claim 4] Khatchaturov is discussed above and specifically teaches a controller (modulator 310) to control the optical switch to alternately deliver the two laser beams (150A and 150B; Par 0052).  This is interpreted as first and second selection signals.  However, the reference is silent in terms repeatedly sending/receiving these first and second control signals.  The examiner contends that this is merely a duplication of the 
[Claims 5 and 7] Khatchaturov discloses “The term ‘laser’ as used herein in this application refers to any type of laser--For example solid state (e.g. Neodymium, Erbium, Holmium, Thulium or Alexandrite),”.  These are all examples of lasing mediums.  Furthermore, Khatchaturov discloses “at least two laser sources” (Par 0052).  Therefore, it would have been obvious to one of ordinary skill in the art to use any number, including one or two, of these disclosed lasing mediums in the “at least two laser sources”. 
[Claim 6] Khatchaturov discloses that the laser beams may be Q-switched (Par 0015), the examiner interprets this as each of the “at least two laser sources” being q-switched, but if applicant disagrees, the examiner contends that this is obvious as a mere duplication of parts.  Furthermore, the claimed conversion is merely an intended use that any q-switch is capable of performing; see 112, 2nd above. 

Claims 1 and 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0074116 to Varghese et al., in view of US 2011/0196355 to Mitchell et al. and further in view of US 2012/0253335 to Flynn.

Varghese fails to explicitly disclose a q-switching device to generate the different beams having different pulse durations and energy.  In the same field of endeavor, specifically laser surgery systems, Mitchell discloses a laser system that comprises “dynamic pulsing control of pulse width and intensity coupled to a user interface, such that the user can select a broad range of tissue treatment… This substantial breadth of the targeted tissue response from cold ablation, including flash vaporization, to coagulation can be achieved, for example by dynamically varying the pump source and q-switch pulse parameters. The pump source and q-switch parameters can be varied independently, together, or combinations thereof, for a selected exposure setting. For example the pump source parameters of the laser gain medium and q-switch parameters can be varied together when the tissue is treated, so as to provide the wide range of user selectable treatment.” (Par 0274).  Mitchell further teaches “Additionally dynamic pulse control may be in the form of one or all pulse parameters changing during an exposure in a specified way for a given user setting, where each individual user setting may have different parameter changes during an exposure” (Par 0290); See also Figs. 28b to 34 and Pars 0276, 0293, 0301 and 0328.  Therefore, it would have been obvious to one of ordinary skill in the art to modify each of the lasers taught by Varghese with a q-switch, as taught by Mitchell, as a known way to provide laser beam pulses with different pulse durations and amplitudes/energy, i.e. dynamic pulsing, as is specifically desired by Varghese. It is noted that Varghese is silent regarding the 
The combination of Varghese and Mitchell discloses the Q-switch converts the reference laser beam(s) into the first and second laser beams respectively having the first and second energy magnitudes and respectively having the first and second pulse durations.  However, in that combination, the controller (180) of Varghese is interpreted as the first selective switching unit, therefore Varghese and Mitchell fail to explicitly teach a first selective switch that receives the first and second laser beams, as the controller doesn’t receive the beams.  In the same field of endeavor, laser surgery systems, Flynn discloses a light switch (320, Fig. 14) to independently transmit separate laser beams (Pars 0066 and 0068).  Therefore, it would have been obvious to one of ordinary skill in the art to modify Varghese/Mitchell, specifically to substitute the switching function providing by the controller, with an optical light switch, as taught by Flynn, as these two elements provide the same exact function, switching between two laser beams, so that they are delivered alternately/sequentially (not simultaneously). 
[Claim 4] Varghese discloses a controller (180) that functions to sequentially/alternatively deliver the first and second pulses (first pulse 130 is delivered with a time delay before the second pulse 150; abstract, Fig. 3), as well as repeatedly deliver theses first and second pulses (Figs. 3-4; “If the LIOB treatment was not sufficient, the LIOB treatment may be redone without changing the settings of the non-
[Claims 5-7] Varghese explicitly discloses an Nd:YAG laser which inherently includes a laser medium (neodymium-doped yttrium aluminum garnet crystal); this is interpreted as a first laser medium.  Furthermore, Varghese discloses that the wavelengths of the first and second laser pulses can be the same or different (Pars 0015, 0037 and 0043).  Therefore, the examiner contends that any known way to obtain the same or different wavelengths using two laser sources/generators would be obvious to one of ordinary skill in the art.   This includes using two separate lasing mediums (e.g. Nd:YAG) in two separate laser generators, i.e. duplicating the first laser as the second laser to produce identical wavelengths or using a different lasing medium in the second laser to produce a different wavelength, or using only a first lasing medium, e.g. frequency doubled Nd:YAG to produce 532 nm, as these are all well known and commonly used configurations for laser generators to produce either the same or different wavelengths, as is required by the specific treatment condition, tissue and patient to provide the most effective results. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lynsey C Eiseman whose telephone number is (571)270-7035. The examiner can normally be reached M-F 8:30 to 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 



/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792